Exhibit 10.02

HEIDRICK & STRUGGLES                

 

6 December 2007     233 South Wacker Drive     Suite 7000, Chicago, IL 60606 Mr.
Gerry Davis     telephone +I (312) 496 1621 33 Beresford Road     Facsimile +1
(312) 496 1038 Rose Bay, NSW, 2029     www.heidrick.com

Dear Gerry

Letter of Assignment - Regional Managing Partner, Asia Pacific based in Hong
Kong

I wish to confirm our recent discussions involving your relocation to Hong Kong
to further your current role as Regional Managing Partner (RMP) for the Asia
Pacific region. You will continue to report to me, or my successor as Chief
Executive Officer.

It is expected that you will arrive in Hong Kong in mid December 2007, and stay
for a period of between 3 and 6 months. As has been the case in the past, you
will be required to travel throughout the Asia Pacific region during this period
in the conduct of this role. This will therefore require you to regularly visit
our major regional offices and particularly those in ANZ, Greater China,
Singapore and India.

I am also pleased to confirm the terms and conditions of your assignment,
effective 17 December 2007, as follows:

 

1. Compensation:

Your compensation in this role will remain as per your current contract. You can
choose to have elements of this payment in Hong Kong Dollars and in Australian
Dollars, the exchange rate to be determined by the spot rate on the date of
payment.

 

2. Relocation expenses:

The following expenses will be paid, dependent upon the Company’s receipt of
original invoices where appropriate, in relation to your relocation to Hong
Kong:

Relocation allowance - The Company will provide a relocation allowance of up to
$US2,000 against the presentation of invoices for the transport of personal
possessions;

Apartment - leased by the Company on your behalf for the duration of your
relocation, maximum lease cost per month to be US$6,000 per month;



--------------------------------------------------------------------------------

Visa preparation - related costs in obtaining a Hong Kong work visa for yourself

Tax return preparation - related costs in preparing and filing Australian and

Hong Kong income tax returns.

The Company intends that you should not suffer any additional tax or social
charge liability in respect of the Relocation Expenses as detailed in this
Section 2. All additional income taxes or social taxes related to these expenses
will be reimbursed to you or paid by the Company on your behalf.

 

3. Other Employment Terms and Conditions:

All the terms and conditions in you original employment letter dated 25 March
1998 which are not superseded by this letter remain effective and in force
except that the salary upon termination of this assignment and your return to
Australia shall be as per Point 1 above.

Statement of Responsibility: The Company regards personal income taxes and
social charge compliance as the obligation of all assignees. It is the policy of
the Company to fully comply with the income tax and social charge requirements
of both Hong Kong and Australia. The Company also expects full compliance by you
with all applicable local tax and social charge laws and regulations.

I look forward to working closely with you to ensure your every success for the
future.

Sincerely

LOGO [g50989ex10_02pg002a.jpg]

L. Kevin Kelly

Chief Executive Officer

LOGO [g50989ex10_02pg002b.jpg]

HEIDRICK & STRUGGLES

233 S. Wacker Drive, Suite 7000, Chicago, IL 60506    telephone +1 {312) 496
1621 facsimile +1 (312) 496 1038